Exhibit (b) VANECK VECTORS ETF TRUST AMENDED AND RESTATED BYLAWS These Amended and Restated Bylaws (“Bylaws”) may contain any provision not inconsistent with applicable Investment Company Act of 1940, as amended (“1940 Act”), rules and regulations, Delaware law, other applicable law or the Amended and Restated Agreement and Declaration of Trust (the “Trust Instrument”), relating to the governance of the VanEck Vectors ETF Trust (the “Trust”). Each Shareholder (as such term is defined in the Trust Instrument), by virtue of having become a Shareholder, shall be bound by these Bylaws. ARTICLE
